Allow me to congratulate you, Sir, on your election to the presidency of the United Nations General Assembly at its fortieth session. In wishing you every success in your honored and responsible post, I should like to assure you of the Hungarian delegation's active co-operation in the performance of your duties.
May I take this opportunity to express our sincere appreciation to your predecessor, Ambassador Lusaka of Zambia, for his highly competent guidance of our work at the preceding session of the General Assembly.
In the year 1985 several anniversaries of historic significance are taking place. The world-wide celebrations over the past months have recalled the fact that the years of the Second World War witnessed the forging of broad international co-operation in the struggle for the defense of human civilization and democratic ideas against the common enemy, fascism. The victory of the anti-Fascist coalition is good testimony to the possibility of rising above the differences in ideologies and political endeavors among those fighting for common goals. It was in that spirit that 40 years ago the United Nations was born to promote the maintenance and strengthening of international peace and security.
The terrible trials of the Second World War will always be present in the mind of mankind. Everyone of common sense will, however, realize that the appalling devastation of that war would pale by comparison to the horrors that a world conflagration in our age, a nuclear exchange, would bring upon the peoples, threatening the inhabitants of our globe with total annihilation. The most important lesson to be drawn from the events of four decades ago is still valid: co-operation between, and joint action by, countries with different social systems is not only necessary but also possible when mankind is in peril. In the world of today, fraught as it is with grave dangers, the common goal must be to avert a thermonuclear catastrophe and, to that end, to conduct a dialog between States, settling controversial issues by way of negotiations and developing co-operation based on mutual interests.
We are convinced that the cause of the development of Soviet-American relations has a determinant role in maintaining peace in the world. We feel that this year has in addition to long-standing serious problems also seen certain developments that may give cause for hope. The summit meeting of the leaders of the Soviet Onion and the United States scheduled to take place soon may contribute to the improvement of relations between the two countries and to the relaxation of international tension. We, for our part, welcome that meeting, just as we do the Soviet-American talks at Geneva, where it is possible and also necessary to make progress in the limitation of strategic weapons, keeping in mind - in accordance with the agreement of the parties - the close relationship between space weapons and strategic and medium-range nuclear weapons. We think this calls for substantive measures to prevent the militarization of outer space.
We support the efforts of the Soviet Union to reach agreement and welcome its highly important moves such as the unilateral suspension of the deployment of medium-range missiles and the halting of counter-measures, as well as the moratorium on nuclear explosions for a definite period. Those moves serve to create the more favorable atmosphere necessary for an agreement.
We think that international security would be greatly enhanced by a similar response by the United States on the Soviet initiatives. Many opportunities have already been missed for building mutual confidence and for meaningful progress in solving pressing problems; this new opportunity should not be allowed to slip away.
The Hungarian People's Republic considers that the fundamental goal of its foreign policy is to create favorable international conditions for peaceful national construction. Guided by this spirit, we feel duty-bound to make a contribution, commensurate with our means, to strengthening international security and promoting co-operation in good faith between States.
As a member of the Warsaw Treaty Organization, Hungary takes an active part in the elaboration of proposals seeking to lessen international tension, curb the arms race and reduce the level of military confrontation. We attach particular importance to those endeavors because we believe that the process of detente cannot become definitively irreversible unless it is extended to the military field. The States parties to the Warsaw Treaty based themselves on that premise in their appeal addressed to the North Atlantic Treaty Organization (NATO) countries in May 1984 in which they proposed the conclusion of a treaty on the mutual renunciation of the use of armed force and on the maintenance of peaceful relations.
With a view to safeguarding peace and further guaranteeing the security of their respective countries, the Warsaw Treaty States prolonged the validity of the Treaty last April. On that occasion we reaffirmed that we upheld our proposal concerning the simultaneous dismantling of the two military-political alliances, the Warsaw Treaty Organization and NATO, and that we were ready to start substantive negotiations on the subject. We also clearly expressed the intention of our alliance to launch initiatives on removing the danger of a nuclear catastrophe and preserving detente. An early constructive response by the North Atlantic Treaty Alliance to our initiatives would have a beneficial effect.
In our international endeavors we, as a European nation, devote special attention to questions relating to peace on the continent and co-operation between its countries. The meeting of Foreign Ministers held in Helsinki to mark the tenth anniversary of the signing of the Final Act of the Conference on Security and Co-operation in Europe was another manifestation of the significance of the all-European process and its relevance in international politics.
We maintain that the most effective way of protecting the results of detente and strengthening European co-operation lies in the balanced implementation by all the participating States of the provisions of the Helsinki Final Act. The activities carried out by my Government in the spirit of Helsinki during the past 10 years and the development of its relations with all participating States are proof that small countries like Hungary can make a useful contribution to efforts to maintain peace and strengthen security and confidence.
We consider the Stockholm Conference to be an important forum which may have a major role to play in strengthening confidence between States and lowering the level of danger of military confrontation in Europe. We believe that agreement in that forum is possible even in the current complex international situation. In order to achieve it, all participating States must make further significant efforts and summon up the necessary political will.
Cultural co-operation, which creates a link between peoples and countries, occupies an important place in the process of European security and co-operation. We consider it a privilege to host in Budapest the European Cultural Forum scheduled to begin this month. The Forum will be discussing questions of creative activity, the dissemination of cultural values and cultural co-operation. For our
part, we shall make every effort to see that the Forum contributes to strengthening the Helsinki process and improving the general political atmosphere.
During its four decades of activity our world Organization has devoted great attention to timely disarmament issues, elaborated numerous positions of fundamental importance and adopted resolutions to implement them.
But, despite disarmament efforts made in the United Nations and in other forums, the arms race continues, and with increasing intensity. Following the development of new generations of nuclear and other weapons of mass destruction, the extension of the arms race to outer space emerges as a real danger. We are convinced that there is a real chance, even in the current situation, to curb the arms race and bring about a radical change in the course of events. A reliable path towards the achievement of that goal is the establishment of relations between countries with different social systems on the basis of the principles of peaceful coexistence and the elaboration and adoption of agreements based on the principles of equality and equal security, with a view to stopping the arms race, particularly the nuclear-arms race, and to avert the threat of a thermonuclear war.
We welcome and support the highly important proposals submitted by the Soviet Union to the General Assembly at its present session concerning the development of broad international co-operation in preventing the militarization of outer space and promoting its peaceful, non-military uses.
The organization called International Physicians for the Prevention of Nuclear War held its fifth Congress in Budapest last summer. The basic theme of the Congress, which was attended by delegates from nearly all parts of the world, was to stress that co-operation, not confrontation, is imperative in a nuclear age. We fully agree with the assertion in the organization's appeal to the leaders of the Soviet Union and the United States that "indeed, there is now a new international consensus - that the only rational response to the threat of nuclear war is to work for its prevention". The community of socialist countries, including the Hungarian People's Republic, has presented a whole range of concrete proposals in pursuit of that goal. In that context, we deem it of particular importance that every nuclear Power that has not yet done so undertake not to be the first to use nuclear weapons. Such a commitment could be instrumental in bringing about an international atmosphere that would offer a more realistic possibility of halting and reversing the nuclear-arms race.
He think that, in addition to bilateral talks, the Geneva Conference on Disarmament, a multilateral forum established to elaborate disarmament accords, also has an essential role to play in this field. Concrete proposals for the elaboration of measures to prevent a nuclear war, as well as for the general and complete prohibition of nuclear-weapon tests, have long been on the table at that Conference. It is to be noted with regret that the negative tendencies generated by the attitude of extremist circles have in fact doomed that important disarmament forum to inaction and lack of success.
In connection with nuclear disarmament, my Government attaches great significance to the Non-Proliferation Treaty, which it was among the first to sign and ratify. The experience of the Third Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, held recently, has confirmed us in our belief that there is a possibility of preventing the further spread of nuclear weapons and the common will to do so. Progress in arms control and disarmament on the European continent, with its stockpiles of destructive weapons, would be of paramount significance for the whole world. We welcome any positive effort aimed at the removal of weapons from that continent.
We support the proposal of Czechoslovakia and the German Democratic Republic for the creation of a zone free of chemical weapons in Europe a proposal which could make an effective contribution to the elimination of this particularly inhuman type of weapon.
The past year has seen no improvement of the situation in local end regional hotbeds of crisis. Under the prevailing unfavorable international conditions, there are also no signs of actual progress in their settlement.
With the continuing Israeli occupation of territories of several Arab countries, the denial of the inalienable rights of the Palestinian people, the lack of any solution to the problem of Lebanon and the long-drawn-out Iraqi-Iranian war, the Middle East continues to be a most explosive regions of the world, one that is fraught with the gravest danger of conflict. That situation poses a threat not only to the peoples living in the region but also to the cause of universal peace. My Government deems it necessary therefore for both the countries of the region and the international forums, primarily the United Nations, to undertake the necessary efforts to find a negotiated solution to these conflicts.
We favor a comprehensive, just and lasting settlement of the Middle East crisis and the related question of Palestine that will ensure the legitimate rights of the Palestinian Arab people, including the exercise of its right to establish a State of its own, as well as all the conditions and guarantees necessary for all States of the region to live in peace and security within internationally recognized borders. For a comprehensive settlement of the problems in the region it is necessary to convene an international conference with the participation of all the parties concerned.
The Government of the Hungarian People's Republic follows with great attention the developments in the Latin American continent and is sympathetic to the constructive efforts being made to solve the political and economic problems of the region. He regret that tension is being further exacerbated in Central America and in the Caribbean region, and actions threatening the sovereignty of Cuba and Nicaragua have multiplied and intensified over the past few years. My Government is increasingly concerned at such developments, which endanger the independence and the peaceful constructive efforts of the peoples of the region. It therefore lends its support to all efforts towards the solution of the problems by peaceful, political means, including, in the first place, the internationally commendable proposals made by the countries of the Contadora Group. It is appreciative of the participation of more Latin American countries in the guest for a negotiated solution to help eliminate tension.
The Government of the Hungarian People's Republic continues to favor the independence, sovereignty and territorial integrity of the Republic of Cyprus and respects its non-aligned status. It supports the efforts of the Secretary-General to secure a peaceful, negotiated settlement of the question of Cyprus in the spirit of the relevant United Nations resolutions with due regard for the interests of both ethnic communities.
South-East Asia continues to be a sensitive spot in the international situation. We believe that the elimination of tension and the strengthening of security and stability in the region would serve the interests of all the peoples concerned and would have a favorable influence on the efforts being made to create a system of Asian security. With this end in view, we support any effort aimed at a political settlement of the confrontation which has emerged in that part of the world concerning, in particular, Kampuchea. Also we follow with sympathy the efforts of the countries of the region to establish a zone of peace, good-neighborliness and co-operation in South-East Asia.
As regards the situation around Afghanistan, we maintain that what the people of Afghanistan needs more than anything else is peace for the continuation of its national construction program. We support the proposals for a settlement made by the Government of the Democratic Republic of Afghanistan, which take into account all the essential aspects of the problem. We welcome the activity of the special representative of the Secretary-General and are hopeful that the countries interested in a settlement will find a way to get down to direct negotiations.
The resumption of the inter-Korean dialog is intended to promote a peaceful settlement, free from external interference, of the contradictory situation prevailing on the Korean peninsula. The Government of the Hungarian People's Republic sees promising prospects for further progress, and hopes that the constructive initiatives of the Democratic People's Republic of Korea will meet with a positive response from the parties concerned.
The policy of the regime in Pretoria, which enjoys the support of influential external forces, continues to pose a grave threat to the peace and security of the African continent. Under the prevailing system of apartheid the black population still lives in conditions of complete subjugation, deprived even of its most elementary human rights. The situation has been further aggravated by the state of emergency recently declared by the authorities. The foreign policy of the South African Government seeks to destabilize the neighboring countries and, to that end, it resorts to various political and economic measures, not even shrinking from armed intervention. Acting in open defiance of United Nations resolutions and appeals, it continues to prevent the Namibian people from gaining independence. The Government of the Hungarian People's Republic most resolutely condemns the actions of the Pretoria regime and calls for concerted and effective international action against it, including coercive measures as provided for in Chapter VII of the United Nations Charter. It pledges support to and solidarity with the forces fighting against the system of apartheid and with the countries threatened by the racist regime, and demands an early implementation of the United Nations resolutions on Namibia.
The economic situation is extremely grave in most countries of the African continent. The servicing of accumulated foreign debts absorbs a large part of the national income of those States, while the unparalleled drought in several countries threatens millions of people with starvation. My Government contributes, within its means, to alleviating the consequences of this tragic situation. At the same time, it shares the position of the Organization of African Unity that, in addition to the relief supplies that help to meet immediate needs, a lasting solution of the problems and the creation of conditions for economic progress on the continent call for joint efforts by the countries involved and require the implementation of long-term programs.
It will be recalled that it was exactly 25 years ago that the General Assembly adopted the historic Declaration on the Granting of Independence to Colonial Countries and Peoples, which solemnly called for an early and unconditional elimination of all forms of colonialism. The practical implementation of the purposes and principles laid down in that document has brought about significant changes in this respect. We believe that broad international co-operation and resolute action are needed, on the part of the United Nations, too, in order to do away with the remaining vestiges of the colonial system. We support the just struggle of the national liberation movements and are in solidarity with the peoples fighting for the consolidation of their independence and against dictatorial and racist regimes.
The Hungarian People's Republic lends support to the just aspirations of the Movement of Non-Aligned Countries. He practice fruitful co-operation and maintain friendly relations with many countries of the movement. He seek to continue strengthening those relations, and that endeavor is facilitated by the fact that our views are identical or similar on most issues of international politics. We are firmly convinced that the Non-Aligned Movement will remain an important and positive factor of international life in the future as well.
These days the world economy is faced with worsening problems in the solution of which the United Nations and its specialized agencies have a significant role to play and a great responsibility to bear. It is our conviction that there is but me way leading to recovery, that of developing co-operation and creating the necessary conditions for it. The expansion and deepening of international co-operation requires recognition of and respect for the legitimate interests of all parties concerned. Several countries, including mine, are confronted with great difficulties as a result of the increasingly widespread policies of discrimination, embargo and protectionism. Their elimination from international practice would be greatly instrumental in coping with the problems of the world economy.
The Hungarian People's Republic continues to favor the development of trade, economic, scientific and technical relations among States based on mutual benefit and free from discrimination.
Joint efforts are similarly required in removing th<s disorders of the international monetary system, making rational use of raw materials, energy resources and food, and protecting the environment. We wish to be a good partner of States participating in the work of the United Nations and its specialized agencies and to make a contribution, within our means, to the solution of the pressing problems faced by the community of nations.
It derives from the nature of our social system that we attach great importance to co-operation within the framework of the United Nations in promoting the fullest possible exercise of human rights. He regard it indispensable for the international community to take joint and effective action against the mass and gross violations of human rights. We, for our part, contribute our share to the implementation of human rights by developing our society, strengthening the substantive elements of socialist democracy and, in accordance with this? consistently fulfilling our international obligations.
In referring to the difficulties and problems to be met by the international community, it has been my aim to underscore the urgent need for well-considered steps, broad international action, constructive approaches and forward-oriented deeds. We are convinced that mankind has the intellectual and material resources which, if mobilized, will enable it to meet the challenges of our age. However, finding successful and lasting solutions for the global questions and for other pressing problems affecting the future destiny of the world is conditional on exploiting the body of experience accumulated by mankind in the course of centuries, on making use of the almost unlimited potential created by the modern technology of our time for the attainment of those lofty goals and on putting an end to the inordinate squandering on an arms build-up of immense material and intellectual resources.
In establishing international co-operation and co-ordinating joint actions, a major role is reserved for the United Nations, which is celebrating the fortieth anniversary of its foundation. The world Organization set forth in its Charter four decades ago the purposes of maintaining international peace and security, developing relations among nations and achieving international co-operation in solving economic, social, cultural and humanitarian problems.
It is a fact that since the United Nations was founded the world has witnessed deeply penetrating changes that have left their mark on our Organization as well. Nevertheless, we maintain that the purposes and principles enshrined in the Charter are still valid today. Despite the significant results achieved during its 40 years of existence, the world Organization has not been able, nor has it been enabled by international realities and the divergent endeavors of Member States, to find solutions to all the problems that mankind has to face today. But this does not alter our conviction that the United Nations has an indispensable role to play in molding the shape of our future. We do believe that the community of nations, including our world Organization, can do a great deal "for a better world", as is also emphasized by the official theme of the United Nations Year. The fulfillment of this role would be greatly facilitated by enhancing the effectiveness of the work of the United Nations system.*
The celebrations of the fortieth anniversary of the establishment of the United Nations are of particular relevance for Hungary, since it was 30 years ago that our country was admitted to membership in the world Organization. On that occasion, the Hungarian Government pledged that, in its foreign policy directed at safeguarding peace and promoting international co-operation in the spirit of the United Nations Charter, it would use its best efforts at the forums of the United Nations as well for maintaining and strengthening universal peace and security and ensuring peaceful coexistence among States with different social systems.
During me past 30 years, the Hungarian People's Republic has pursued its foreign policy in accordance with that declaration, and it intends to conduct its future international activity in that same spirit. With its foreign policy course aimed at serving the universal cause of peace and progress, my country reaffirms its commitment to the purposes and principles embodied in the Charter of the United Nations. This is evidenced by our efforts to improve the international atmosphere and carefully and purposefully to cultivate relations among peoples. I should like to confirm that it is the intention of the Hungarian Government to continue working in pursuit of those goals.
